


110 HRES 524 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 524
		In the House of Representatives, U.
		  S.,
		
			October 15, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to Diamond-Blackfan Anemia.
	
	
		Whereas Diamond-Blackfan Anemia (DBA) is a
			 rare genetic bone marrow failure disorder affecting children and adults, 90
			 percent of whom are younger than 1 year of age when they are diagnosed, and
			 results in severe anemia due to failure to produce red blood cells;
		Whereas individuals and families suffering with rare
			 diseases such as DBA not only face the challenges of their debilitating and
			 life-threatening diseases, but must also confront the consequences of their
			 rare disease status;
		Whereas individuals suffering from rare diseases need
			 access to treatment options and the potential for a cure;
		Whereas research is proving the study of complex, rare
			 diseases such as DBA yield tremendous advancements in other, larger disease
			 areas that affect millions of Americans;
		Whereas the children living with DBA have an increased
			 risk of leukemia, solid tumors, and complete bone marrow failure, and 50
			 percent of patients with DBA are born with birth defects including
			 abnormalities to the face, head, upper arm and hand, genitourinary, and heart
			 with 21 percent of affected patients having more than 1 defect;
		Whereas the study of DBA will yield the true incidence of
			 aplastic anemia, myelodysplastic syndrome, leukemia, and the predisposition to
			 cancer in DBA and will serve as an important model for understanding the
			 genetics of birth defects;
		Whereas treatments for DBA, including the use of steroids
			 (such as prednisone) and blood transfusions, have potential long-term side
			 effects, including osteoporosis, impaired growth because of the steroids,
			 diabetes, and iron overload because of the transfusions;
		Whereas the only cure for DBA is a bone marrow transplant,
			 a procedure that carries serious risks and, since most patients lack an
			 acceptable donor, is an option available for only about 25 percent of
			 patients;
		Whereas rare diseases, such as DBA, benefit greatly from
			 well-established comprehensive care centers such as the DBA Comprehensive
			 Clinical Care Center at Schneider Children’s Hospital in New Hyde Park, New
			 York (the Center), which has become the multidimensional hub for
			 the care and treatment of DBA patients across the country, as well as the home
			 of the DBA Patient Registry which has become a valuable national resource for
			 investigators utilizing the Center to accomplish research in a multitude of
			 areas not specific only to DBA;
		Whereas the successful establishment of the Center became
			 a model for how to diagnose, treat, and improve the lives of patients with rare
			 diseases, while learning from the disorder to yield advancements in other areas
			 of disease research;
		Whereas the success of the initial Center prompted the
			 Centers for Disease Control and Prevention’s DBA Public Health Outreach and
			 Surveillance Program to establish 3 additional DBA Centers in Texas,
			 California, and Massachusetts to further patient access to information,
			 treatment, and care by DBA experts, which has resulted in a doubling of patient
			 care visits for DBA care and surveillance since their establishment;
		Whereas the DBA Public Health Outreach and Surveillance
			 Program at the Centers for Disease Control and Prevention (CDC)
			 has resulted in the completion of the first CDC brochure for the DBA patient
			 population, the introduction of a DBA hotline and dedicated DBA nurse, and has
			 resulted in a 25-percent increase of enrollment of DBA patients into the DBA
			 Patient Registry in the first 2 years of the program;
		Whereas the collaboration between the National Institutes
			 of Health and the Centers for Disease Control and Prevention and their close
			 collaboration with the Daniella Maria Arturi Foundation and the DBA Foundation
			 have driven the many recent successes in the DBA field and serve as a model for
			 addressing rare disease research efforts through close public and private
			 collaboration to achieve the highest levels of success in the areas of improved
			 patient care and disease research;
		Whereas the interagency collaboration achieved within the
			 National Institutes of Health between the National Heart, Lung, and Blood
			 Institute, the National Institute of Diabetes and Digestive and Kidney
			 Diseases, the National Cancer Institute, and the Office of Rare Diseases to
			 advance the research and understanding of DBA has resulted in significant
			 advancements not only in the DBA scientific arena, but in understanding its
			 many links to more prevalent disorders; and
		Whereas the DBA research initiatives have already yielded
			 tremendous success including the discovery of 2 ribosomal protein
			 (RP) genes and the identification that DBA is the first human
			 disease linked to a ribosomal protein problem which, as a fundamental unit of
			 cellular function, has been implicated in a wide range of human disorders
			 including cancer, making this discovery a profound example of the additional
			 benefits that may result from the study of DBA: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes that
			 the identification of Diamond-Blackfan Anemia (DBA) may advance
			 the understanding of DBA, identify implications of cancer predisposition, and
			 serve as an important model for understanding human development and the
			 molecular basis for certain birth defects;
			(2)recognizes the
			 importance of comprehensive care centers in providing complete care and
			 treatment for each patient, leading to an increase in correct and early
			 diagnosis;
			(3)commends Schneider
			 Children’s Hospital for providing the first DBA Comprehensive Clinical Care
			 Center for patients across the country, for developing the DBA Patient Registry
			 which has proven a robust surveillance tool to understand the epidemiology,
			 biology, and treatment of DBA, and for proving a valuable resource for
			 investigators at a national level, working to understand DBA’s link to more
			 prevalent disorders facing Americans;
			(4)commends the
			 Daniella Maria Arturi Foundation and the Diamond-Blackfan Anemia Foundation for
			 their efforts to facilitate the successful collaboration among the National
			 Institutes of Health and the Centers for Disease Control and Prevention to
			 achieve a successful multidisciplinary approach between clinical and scientific
			 DBA efforts with the goal of shortening the life cycle of success realized
			 between the laboratory and applied patient care; and
			(5)encourages
			 research efforts to further understand ribosomal protein deficiencies in rare
			 inherited diseases and to advance the treatment options available to those with
			 DBA.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
